Zimbra                                                           https://mail.jacksonnj.net'h/printmessage?id~S650&tz~America/Ne...
Zimbra                                                                           kpieslak@jacksontwpnj.net
Issues in Flair development
From : Cheri Lopes <clopes3@optonline.net>                                     Mon, Jun 26, 2017 08:35 AM
Subject : Issues in Flair development                                                        ,574 attachments
To: Kenneth Pieslak <kpieslak@jacksontwpnj.net>
Cc: Elenor Hannum <elenor.hannum@verizon.net>, Rae Ann Walker
<Gidget8765@aol.com>
Hello Ken,
There seems to be another issue with 5 Chelsea in Flair. It looks as if someone
dumped a huge pile of garbage in the front side of the garage.
Many of us on the next block have bee~ repeatedly having mice in cur yards, sheds
and homes. It is becoming an issue for the board of health if this keeps up. I
think you the empty homes contribute to this as well.
These rentals are depleting the quality of life on our neighborhoods. I'm hoping
that something can De done about this as this owner/renter is a repeat offender.




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-19 Filed 09/06/19 Page 1 of 8 PageID: 1096
They were the ones wi tt the dumpster in the ::"ront yard last year and too many
people in the home.
In another unrelated issue, there seems to be n home on 24 Winchester that mey be
using the home as a sh1._;_l. There are way too many cars parked in the driveway,
street and slUe oI Lhe house behir_d the bushes on Friday night until Saturday
n~ght. People are walking over as well. I'm not sure if this legal, but I was told
it is not and tr.at is why I am letting you know.
See Pictures below.
Anything you can do will be greatly appreciated.
Thank you,
Regards,
Cheryl Lopes
5 Chelsea garbage
24 Winchester
Shul? !
Cars parked on both sides of street (showing only one side) and 2-3 behind the
bu.'3he'3 hidden on the right side of property instead of the driveway as to not show
how many cars are actually at the home. This is a Weekly occurrence of Friday PM to
Suturduy PM, along with pedestrians entering the premises.
Sent from my iPad
I of2                                                                                                          11/2/2017, 9:21 AM
TWP003543
I        '
Zimbra                                 https://mail.jacksonnj.net/h/printtnessage?id~8650&tzccAmerica/Ne ...
image1.PNG
105 KB
image2.PNG
122 KB
~tJf!?~"" --
..
image3.PNG
-            'IF•-    -
-
~«;; ___ 112 KB
~7~
...       _,_. --·-
r~t!lJll                  image4.JPG
18 KB




                                                                          Case 3:17-cv-03226-MAS-DEA Document 55-19 Filed 09/06/19 Page 2 of 8 PageID: 1097
2 of2                                                                                  11/2/2017, 9:21 AM
TWP003544
Zimbra                                                                https://mail.jacksonnj.net/h/printmessage?id~I 0612&tz~America/N...
Zimbra                                                                                kpieslak@jacksontwpnj.net
12 Mulberry ct
From : Chris Fred <2412Jackson@gmall.com>                                          Wed, Oct 11, 2017 08:47 AM
Subject : 12 Mulberry ct                                                                           dl1 attachment
To : Jeff Purpuro <jpurpuro@jacksontwpnj.net>, Kenneth Pieslak
<kpieslak@jacksontwpnj.net>, hschlegel@jacksontwpnj.net
This is the third straight day of worshipping in a single family home!! They are using 1 Mulberry as a parking
lot! Cars all over the street this should be a traffic issue ! Overused Shul please look into this.
IMG_7740.jpg
2 MB
1 of 1                                                                                                               11/2/2017, 9:22 AM
TWP003545




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-19 Filed 09/06/19 Page 3 of 8 PageID: 1098
Zimbra                                                                https://mail.jacksonnj.net/hlprintmessage?id~7949&tz~America/Ne...
Zimbra                                                                                kpieslak@jacksontwpnj.net
9 Harvest Ct - SHUL- enclave
From : chrishope@optonline.net                                                     Mon, May 08, 2017 08:12 PM
Subject: 9 Harvest Ct - SHUL- enclave
To : Mayor Mike Reina <mikereina@jacksontwpnj.net>,
hschlegel@jacksontwpnj.net, jlc@gm-law.net
Cc : Kenneth Pieslak <kpieslak@jacksontwpnj.net>, Diane Flynn
<dif1y0901@yahoo.com>, Jenn (TBJ) <termite027@aol.com>, Rob Nixon
<councilmannixon@jacksontwpnj.net>
Good Morning
Mayor Mike, Helen & Jean.
I know that Ken has been advised that there is nothing that can be done about this FULL ACTING
SYNAGOGUE on 9 Harvest Ct. That it's their right to worship in the privacy of their own home! But honestly it's
out of control! It's a FULL SYNAGOGUE! There's no privacy about any of this! Every driveway is full of cars &
the streets too!! Back Wooded trails are gateways to the back entrance to 9 Harvest also! Every single week is




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-19 Filed 09/06/19 Page 4 of 8 PageID: 1099
absolutely abusive! It's overused. Houses 11 & 7 Harvest ct. are participating as a full parking garage for 9
Harvest! So three homes for two days of worshipping I! How unfair for the other neighbors!
The message is being sent- Move to Jackson, who needs a synagogue built we'll just use existing homes, and
that's what IS HAPPENING HERE. There had to be close to 50/60 men!! I know this because the NEW
neighbor in brookwood 4 that just literally moved in last week, lives on Forest Dr, walked with my other new
neighbor of 1000 Woodlane rd. to Harmony Farms together. That means this new neighbor KNEW his religious
needs would be accommodated here in Jackson. That's heartbreaking to me as a resident who has been told
that our ZONING LAWS would never allow homes in Residential Neighborhoods, that are zoned single family
to be used as "HOUSES OF WORSHIP" Something has to be done!! It's only a matter of time that a home in
MY neighborhood, Brookwood 4, will have a SHUL/SYNAGOGUE once a minyan(l0 men) is established. Why
should that be allowed? Then what? How many Shuls are going to be allowed in one neighborhood? On one
street? In one town? How many men are allowed to attend? Right now there are three active Shuls within a
mile of each other.
41 Pitney lane
6 meadowrun ct &
Brewers Bridge Rd/cooks bridge rd.
That's is just one small corridor of Jackson! How will you control it once it's in every single neighborhood &
every street. Houses are being bought all over Jackson. They need a synagogue to walk to and Jackson does
not have them, so why continue to move here???? They know what they are doing! People will continue to
move out of Jackson until you give them a reason to stay. These Shuls will decrease the Value of our homes,
they negatively affect the character of the town & quality of life of the neighbors who live around them.
Omg! Here is a GO FUND ME account- a sign is at 41 Pitney lane promoting this!
https: //thechesedfund .com/cause/hel p-build-the-fi rst-shul-i n-jackson-ni
Please address this situation before it's too late.
Thanks
Hope D
Sent from my iPhone
I of2                                                                                                                 11/2/2017, 9:24 AM
TWP003551
Zimbra https://mail.jacksonnj.net/h/printmessage?id:7949&tz:America/Ne...
Sent_onmnwiPhone
2 of2 11/210017, 9:24 AM
TWPOO3552




                                                                            Case 3:17-cv-03226-MAS-DEA Document 55-19 Filed 09/06/19 Page 5 of 8 PageID: 1100
Zimbra                                                                https ://mail.jacksonnj .net/h/printmessage?id~3 781 &tz~America/Ne ...
Zimbra                                                                                 kpieslak@jacksontwpnj.net
Re: Jackson Community Concerns
From : Michael Reina <mikereina@jacksontwpnj.net>                                    Wed, Jul 20, 2016 05:08 AM
Subject : Re: Jackson Community Concerns                                                             ,iftl 1 attachment
To : Robert A Nixon <councilmannixon@jacksontwpnj.net>
Cc : Helene Schlegel <hschlegel@jacksontwpnj.net>, Kenneth Pieslak
<kpieslak@jacksontwpnj.net>, Jean L Cipriani <jlc@gm-law.net>
Council President,
We will have code enforcement look into this right away, thank you for bringing this to our attention. Ms.
Schlegel, kindly request the tax assessors office to get as much info as possible on both addresses, thank you.
Respectfully,
Michael Reina
Mayor
Jackson Township
95 West Veterans Highway




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-19 Filed 09/06/19 Page 6 of 8 PageID: 1101
Jackson NJ 08527
Office 732-928-1200 ext.1211
Fax 732-928-2613
mikereina@jacksontwpnj.net
CONFIDENTIALI1Y NOTICE: This electronic message contains information from
the Jackson Township Mayors office. This e-mail and any files attached may
contain confidential information that is legally privileged. If you are
not the intended recipient, or a person responsible for delivering it, you
are hereby notified that any DISCLOSURE, COPYING, DISTRIBUTION or use of
any of the information contained in or attached to this transmission is
STRICTLY PROHIBITED. If you have received this transmission in error,
please forward same to sender and destroy the original transmission and
its attachments without reading or saving in any manner.
From: "Robert A Nixon" <councilmannixon@jacksontwpnj.net>
To: "Michael Reina" <mikereina@jacksontwpnj.net>, "Helene Schlegel" <hschlegel@jacksontwpnj.net>,
"Kenneth Pieslak" <kpieslak@jacksontwpnj.net>, "Jean L Cipriani" <jlc@gm-law.net>
Sent: Tuesday, July 19, 2016 10:45:25 PM
Subject: Fwd: Jackson Community Concerns
For your information, please see below.
Rob Nixon
Council President
From: "Richard Epstein" <samuraire@yahoo.com>
I of3                                                                                                                   11/2/2017, 9:10 AM
TWP003658
Zimbra                                                                https ://mail.jacksonnj .net/b/printmessage?id~3 781 &tz~America/Ne ...
To: "Robert A Nixon" <councilmannixon@jacksontwpnj.net>
Sent: Tuesday, July 19, 2016 9:36:08 PM
Subject: Jackson Community Concerns
Dear Councilman Nixon,
I was at the July 12 Planning Board meeting and was happy to hear of the enhanced regulations of Ordinance
14-16 concerning abandoned and vacant property. I was interested in the comments about homes used as
day camps as these issues reflect my concerns.
Recently I came across a listing for Jackson, NJ where it appears that Shuls are listed for Meadow Run Ct and
1017 E Veterans Highway (see clipping below). I live at 745 Gail Chambers Rd, down the block intersecting
Meadow Run Ct. This area is single family residential. The homes on Meadow Run are 3,500+ sq ft with
three car garages, swimming pools, and large basements. Shortly after I spotted the listing, religious
observant families started to move into these homes for sale. The listing doesn't state there is any Shul type
activity at Meadow Run yet but I suspect the listing was an inducement to attract other religious observant
people to buy the handful of Meadow Run homes already up for sale, and then quietly set up a community
center on this block. A Lakewood developer has also bought up the property at the corner of Sam's Rd, which




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-19 Filed 09/06/19 Page 7 of 8 PageID: 1102
is at the other end of Gail Chambers Rd. We are often badgered to sell (repeatedly asked if we are
interested), and then to see this ad for a Shul in this remote area it all adds up.
I believe a house of worship may be operational at 41 Pitney Lane. On Friday nights there are at least two
dozen cars wrapped around a circular driveway. The cars remain there throughout Saturday. This may be
used as a house of worship and an eventual school. I wouldn't be surprised if Meadow Run Ct is planned to be
another community center for the religious families moving into the Sams Rd, Gail Chambers Rd, Kitay Ct
area. As observant families move deeper into Jackson they are faced with roads that are dangerous to walk
on after dark. Observant families live in insular groups and once they acquire several homes in an isolated
area such as on Meadow Run Ct, alternate uses for these estate type homes becomes a huge incentive.
Anyone is welcome to move to Jackson, but using single family for alternate uses to bypass our laws and civil
codes is unacceptable. Using homes for shuls, dormitories, schools, and camps is unacceptable. Prospective
homeowners should move to areas where they can legally access the venues they require, rather than move
in and illegally change the nature of the town. Bypassing zoning codes is behavior which will have a profound
effect on quality of life of all the citizens who have settled in Jackson until now.
Over the July 4th weekend    my husband was mowing the lawn and a car with NY license plates pulled across
the street with the driver shouting "Do you want to sell your house?" I have the "No knock" sticker so he kept
his distance. Another day I observed a car parked across tl1e street and the driver stared at my house. I
opened my shades wide and stared back at him until he left. My name is Epstein, I'm not politically correct
and I find this behavior disgusting. I have had my door pounded on, realtor junk mail, and weird phone calls.
I have no intention of selling or rolling over for this aggressive creepy behavior.   I won't participate in the
destruction of our precious quality of life.
The below listing for a probable future shul had motive behind it. I believe it was a call to move here and then
set up a community center. E Veterans Hwy and Meadow Run Ct aren't mythical streets. Knowing the issues
that Toms River is facing I'm bringing this to your attention. Thank you for your unwavering support for our
military, police and emergency personnel, and for our quality of life in Jackson.
2 of3                                                                                                                   ll/2/2017, 9:10 AM
TWP003659
Zimbra                                      https ://mail.jacksonnj .neVh/printmessage?id~3 78 l&tzccAmerica/Ne ...
..
Shuls               ul'tlf:1@Jtfflj
t ffi ffiill[jj]os527 Area Minyan List
0
11~r,:--~,=       ;::
,;:;-4rc-,,,c,racc:si,   datauri'file.png
85 KB
3 of3                                                                                         11/2/2017, 9:10AM
TWP003660




                                                             Case 3:17-cv-03226-MAS-DEA Document 55-19 Filed 09/06/19 Page 8 of 8 PageID: 1103
